Judgment, Supreme Court, New York County (George F. Roberts, J. at plea and sentence), rendered June 25, 1987, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to an indeterminate term of 3 years to life imprisonment, unanimously affirmed.
Defendant’s failure to challenge the factual sufficiency of the plea allocution by appropriate motion at the trial level, waives the issue on appeal (People v Lopez, 71 NY2d 662).
In any event, the record amply demonstrates that there was no factual insufficiency in the plea allocution and that defendant, represented by counsel present in court, entered a knowing and voluntary plea. (Boykin v Alabama, 395 US 238.)
We have considered defendant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Ross and Rubin, JJ.